Exhibit 10.3

SECOND AMENDMENT TO LEASE

(Myriad Genetics: Phase III)

This Second Amendment to Lease (this “Amendment”) is made and entered into as of
February 3rd, 2016, by and between HCPI/UTAH II, LLC, a Delaware limited
liability company (“Landlord”), and MYRIAD GENETICS, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S :

A. Landlord, as successor in interest to Boyer Research Park Associates VI, and
Tenant are parties to that certain Lease (the “Original Lease”), dated as of
March 31, 2001, pursuant to which Tenant currently leases approximately 57,243
rentable square feet of space (the “Premises”) comprising “Phase III” in the
building located at 320 Wakara Way, Salt Lake City, Utah (the “Building”). The
Original Lease, as amended by the First Amendment to Lease Agreement dated
August 17, 2001, is referred to herein collectively as the “Lease”.

B. In addition to the Premises, Tenant is also leasing from Landlord (i) the
Phase I building at the project, pursuant to the lease dated October 1, 1995 (as
amended, the “Phase I Lease”), (ii) the Phase II building at the project,
pursuant to the lease dated March 6, 1998 (as amended, the “Phase II Lease”),
(iii) the Phase IV building at the project, pursuant to the lease dated May 31,
2005 (as amended, the “Phase IV Lease”), and (iv) the Phase V building at the
project, pursuant to the lease dated March 31, 2008 (as amended, the “Phase V
Lease”).

C. Landlord and Tenant desire to extend the term of the Lease, and to otherwise
amend the Lease on the terms and conditions set forth in this Amendment.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Capitalized Terms. All capitalized terms when used herein shall have the same
respective meanings as are given such terms in the Lease, unless expressly
provided otherwise in this Amendment.

2. Renewal Term. Landlord and Tenant acknowledge that the term of the Lease (the
“Lease Term”) is currently scheduled to expire on August 31, 2017.
Notwithstanding any provision to the contrary contained in the Lease, the Lease
Term is extended for a period of ten (10) years (the “Renewal Term”). The
Renewal Term shall commence on September 1, 2017 (the “Renewal Commencement
Date”) and shall expire on August 31, 2027 (the “Renewal Expiration Date”),
unless sooner terminated or extended as provided in the Lease, as amended
hereby.

 

-1-



--------------------------------------------------------------------------------

3. Option Terms. The Renewal Option set forth in Section 2.3 of the Original
Lease is hereby deleted and of no further force or effect. Landlord hereby
grants Tenant two (2) options to renew the term of the Lease for a period of
five (5) years each, as set forth on Exhibit A attached hereto.

4. Basic Annual Rental. As of the date hereof, Basic Annual Rent due under the
Lease for the Premises is equal to $1,269,735.12, payable in equal monthly
installments of $105,811.26. Notwithstanding any terms of the Original Lease to
the contrary, such Basic Annual Rent shall continue in such amount until August
1, 2018.

4.1 August 2018. Effective as of August 1, 2018, the Basic Annual Rent shall be
increased to be equal to the change in the All Urban Index (as defined in
Section 3.1 of the Original Lease) from August 1, 2015, through August 1, 2018,
provided that in any event such increase shall not be less than 2% per year,
compounding, over such period (i.e., in no event shall the Basic Annual Rent be
less than 106.12% of the prior Basic Annual Rent), nor greater than 3% per year,
compounding, over such period (i.e., in no event shall the Basic Annual Rent be
greater than 109.27% of the prior Basic Annual Rent).

4.2 August 2021. Effective as of August 1, 2021, the Basic Annual Rent shall be
increased to be equal to the change in the All Urban Index (as defined in
Section 3.1 of the Original Lease) from August 1, 2018, through August 1, 2021,
provided that in any event such increase shall not be less than 2% per year,
compounding, over such period (i.e., in no event shall the Basic Annual Rent be
less than 106.12% of the prior Basic Annual Rent), nor greater than 3% per year,
compounding, over such period (i.e., in no event shall the Basic Annual Rent be
greater than 109.27% of the prior Basic Annual Rent).

4.3 August 2024. Effective as of August 1, 2024, the Basic Annual Rent shall be
increased to be equal to the change in the All Urban Index (as defined in
Section 3.1 of the Original Lease) from August 1, 2021, through August 1, 2024,
provided that in any event such increase shall not be less than 2% per year,
compounding, over such period (i.e., in no event shall the Basic Annual Rent be
less than 106.12% of the prior Basic Annual Rent), nor greater than 3% per year,
compounding, over such period (i.e., in no event shall the Basic Annual Rent be
greater than 109.27% of the prior Basic Annual Rent).

5. Additional Rent. During the Renewal Term, Tenant shall continue to pay
Additional Rent, including without limitation Tenant’s Direct Costs and Tenant’s
Proportionate Share of Basic Costs in accordance with the terms of Article IV of
the Original Lease. The parties agree that Tenant’s Proportionate Share is equal
to 100%.

6. As Is Condition. Tenant acknowledges that Tenant has been and is in occupancy
of the Premises. Tenant is fully aware of the condition of the Premises, and
therefore, Tenant shall continue to accept the Premises in its presently
existing, “as is” condition, and except for the “Refurbishment Allowance” as
discussed in Section 7, below, Landlord shall not be obligated to provide or pay
for any improvements or alterations to the Premises, other than the
Refurbishment Allowance as defined below.

 

-2-



--------------------------------------------------------------------------------

7. Refurbishments. Concurrently herewith, Landlord and Tenant have entered into
that certain Sixth Amendment to Lease with respect to the Phase I Lease (the
“Sixth Amendment”). Pursuant to the Sixth Amendment, Landlord has provided
Tenant with a Refurbishment Allowance, portions of which may be used by Tenant
for Refurbishments in the Premises as provided in the Sixth Amendment.

8. Purchase Rights. Pursuant to the terms of that certain Waiver of Existing
Purchase Rights and Agreement Re New Right of First Refusal, dated August 17,
2001 (the “New Right of First Refusal Agreement”), Tenant waived any “Rights to
Purchase” in exchange for the grant of a restated “Right of First
Refusal”. Accordingly, the parties agree that the terms of Sections A and B of
the Rider attached to the Original Lease are of no further force or effect. The
right of first refusal set forth in the New Right of First Refusal Agreement
shall continue in effect during the Renewal Term.

9. Participation Agreement. Concurrently with the Lease, Landlord and Tenant
entered into an Agreement dated march 31, 2001 (the “Participation Agreement”)
relating to Tenant’s right to participate in certain cash flows from the
Premises. Landlord and Tenant agree that the Participation Agreement was
terminated pursuant to the terms of that certain Agreement and Conditional
Release Re Participation Agreement dated August 17, 2001, and that the
Participation Agreement is of no further force or effect.

10. Brokers. Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Amendment, excepting only The Boyer Company (the “Broker”),
and that they know of no other real estate broker or agent who is entitled to a
commission in connection with this Amendment. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including without limitation reasonable attorneys’ fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of the indemnifying party’s dealings with any real estate broker or
agent other than the Brokers. The terms of this Section shall survive the
expiration or earlier termination of the Lease.

11. Conflict; No Further Modification. In the event of any conflict between the
Lease and this Amendment, the terms of this Amendment shall prevail. Except as
specifically set forth in this Amendment, all of the terms and provisions of the
Lease shall remain unmodified and in full force and effect.

[Signatures on next page]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above-written.

 

LANDLORD:     TENANT: HCPI/UTAH II, LLC,     MYRIAD GENETICS, INC., a Delaware
limited liability company     a Delaware corporation By:  

/s/ Jonathan M. Bergschneider

    By:  

/s/ R. Bryan Riggsbee

Name:  

Jonathan M. Bergschneider

    Name:  

R. Bryan Riggsbee

Title:  

Executive Vice President

    Title:  

Executive VP, Chief Financial Officer

      By:  

/s/ Mark Capone

      Name:  

Mark Capone

      Title:  

President and Chief Executive Officer

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A

OPTIONS TO RENEW

 

1. Option Terms.

1.1 Option Right. Landlord hereby grants Tenant two (2) options to extend the
Lease Term for a period of five (5) years (each an “Option Term”). Such options
to extend shall be exercisable only by written notice (the “Exercise Notice”)
delivered by Tenant to Landlord not more than twelve (12) months nor less than
nine (9) months prior to the expiration of the Renewal Term or first Option
Term, as applicable, stating that Tenant is thereby irrevocably exercising its
option to lease the Premises during the Option Term. Upon the proper exercise of
the option to extend, and provided that, at Landlord’s option, as of the date of
delivery of such notice, Tenant is not in default under this Lease, the Lease
Term shall be extended for a period of five (5) years. In the event that Tenant
fails to timely and appropriately exercise its initial option to extend the
Lease Term in accordance with the terms of this Section 1, then such option, and
any subsequent option, shall automatically terminate and shall be of no further
force or effect.

1.2 Option Rent. The annual Rent payable by Tenant during the Option Term (the
“Option Rent”) shall be equal to the “Fair Rental Value,” as that term is
defined below, for the Premises as of the commencement date of the Option
Term. The “Fair Rental Value,” as used in this Lease, shall be equal to the
annual rent per rentable square foot (including additional rent and considering
any “base year” or “expense stop” applicable thereto), including all
escalations, at which tenants (pursuant to leases consummated within the twelve
(12) month period preceding the first day of the Option Term), are leasing
non-sublease, non-encumbered, non-equity space which is not significantly
greater or smaller in size than the subject space, for a comparable lease term,
in an arm’s length transaction, which comparable space is located in the
Building or in “Comparable Buildings,” as that term is defined in this
Section 1.2, below (transactions satisfying the foregoing criteria shall be
known as the “Comparable Transactions”), taking into consideration the following
concessions (the “Concessions”): (a) rental abatement concessions, if any, being
granted such tenants in connection with such comparable space; (b) tenant
improvements or allowances provided or to be provided for such comparable space,
and taking into account the value, if any, of the existing improvements in the
subject space, such value to be based upon the age, condition, design, quality
of finishes and layout of the improvements; and (c) other reasonable monetary
concessions being granted such tenants in connection with such comparable
space. The Fair Rental Value shall additionally include a determination as to
whether, and if so to what extent, Tenant must provide Landlord with financial
security, such as a letter of credit or guaranty, for Tenant’s Rent obligations
in connection with Tenant’s lease of the Premises during the Option Term. Such
determination shall be made by reviewing the extent of financial security then
generally being imposed in Comparable Transactions from tenants of comparable
financial condition and credit history to the then existing financial condition
and credit history of Tenant (with appropriate adjustments to account for
differences in the then-existing financial condition of Tenant and such other
tenants). The Concessions (A) shall be reflected in the effective rental rate
(which effective rental rate shall take into consideration the total dollar
value of such Concessions as amortized on a straight-line basis over the
applicable term of the Comparable Transaction (in which case such

 

EXHIBIT A

-1-



--------------------------------------------------------------------------------

Concessions evidenced in the effective rental rate shall not be granted to
Tenant)) payable by Tenant, or (B) at Landlord’s election, all such Concessions
shall be granted to Tenant in kind. The term “Comparable Buildings” shall mean
the Building and those other buildings which are comparable to the Building in
terms of age (based upon the date of completion of construction or major
renovation of the building), quality of construction, level of services and
amenities, size and appearance, and located in first class life sciences
projects in the University of Utah Research Park in Salt Lake City, Utah.

1.3 Determination of Option Rent. In the event Tenant timely and appropriately
exercises an option to extend the Lease Term, Landlord shall notify Tenant of
Landlord’s determination of the Option Rent on or before the Lease Expiration
Date (the “Landlord’s Option Rent Calculation”). If Tenant, on or before the
date which is ten (10) business days following the date upon which Tenant
receives Landlord’s Option Rent Calculation, in good faith objects to Landlord’s
Option Rent Calculation, then Landlord and Tenant shall attempt to agree upon
the Option Rent using their best good-faith efforts. If Landlord and Tenant fail
to reach agreement within ten (10) business days following Tenant’s objection to
the Option Rent (the “Outside Agreement Date”), then each party shall make a
separate determination of the Option Rent, as the case may be, within ten (10)
business days, and such determinations shall be submitted to arbitration in
accordance with Sections 1.3.1 through 1.3.7, below. If Tenant fails to object
to Landlord’s determination of the Option Rent within the time period set forth
herein, then Tenant shall be deemed to have objected to Landlord’s determination
of Option Rent.

1.3.1 Landlord and Tenant shall each appoint one arbitrator who shall be, at the
option of the appointing party, a real estate broker, appraiser or attorney who
shall have been active over the five (5) year period ending on the date of such
appointment in the leasing or appraisal, as the case may be, of Comparable
Buildings. The determination of the arbitrators shall be limited solely to the
issue of whether Landlord’s or Tenant’s submitted Option Rent is the closest to
the actual Option Rent, taking into account the requirements of Section 1.2 of
this Lease, as determined by the arbitrators. Each such arbitrator shall be
appointed within fifteen (15) business days after the Outside Agreement
Date. Landlord and Tenant may consult with their selected arbitrators prior to
appointment and may select an arbitrator who is favorable to their respective
positions. The arbitrators so selected by Landlord and Tenant shall be deemed
“Advocate Arbitrators.”

1.3.2 The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) business days of the
date of the appointment of the last appointed Advocate Arbitrator to agree upon
and appoint a third arbitrator (“Neutral Arbitrator”) who shall be qualified
under the same criteria set forth hereinabove for qualification of the two
Advocate Arbitrators, except that neither the Landlord or Tenant or either
parties’ Advocate Arbitrator may, directly or indirectly, consult with the
Neutral Arbitrator prior or subsequent to his or her appearance. The Neutral
Arbitrator shall be retained via an engagement letter jointly prepared by
Landlord’s counsel and Tenant’s counsel.

1.3.3 The three arbitrators shall, within thirty (30) days of the appointment of
the Neutral Arbitrator, reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted Option Rent, and shall notify Landlord and
Tenant thereof.

 

EXHIBIT A

-2-



--------------------------------------------------------------------------------

1.3.4 The decision of the majority of the three arbitrators shall be binding
upon Landlord and Tenant.

1.3.5 If either Landlord or Tenant fails to appoint an Advocate
Arbitrator within fifteen (15) days after the Outside Agreement Date, then
either party may petition the presiding judge of the Superior Court of Salt Lake
City to appoint such Advocate Arbitrator subject to the criteria in
Section 1.3.1 of this Lease, or if he or she refuses to act, either party may
petition any judge having jurisdiction over the parties to appoint such Advocate
Arbitrator.

1.3.6 If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator, then either party may petition the presiding judge of the
Superior Court of Salt Lake City to appoint the Neutral Arbitrator, subject to
criteria in Section 1.3.1 of this Lease, or if he or she refuses to act, either
party may petition any judge having jurisdiction over the parties to appoint
such arbitrator.

1.3.7 The cost of the arbitration shall be paid by Landlord and Tenant equally.

1.3.8 In the event that the Option Rent shall not have been determined pursuant
to the terms hereof prior to the commencement of the Option Term, Tenant shall
be required to pay the Option Rent at 103% of rate in effect on the last day of
the initial Lease Term, and upon the final determination of the Option Rent, the
payments made by Tenant shall be reconciled with the actual amounts of Option
Rent due, and the appropriate party shall make any corresponding payment to the
other party.

 

EXHIBIT A

-3-